Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 17 April 2020, in which claims 1-75 have been cancelled, and new claims 76-95 have been added, and the preliminary amendment of 6 January 2022, in which claims 76, 79, 80, 82, 85-92 have been amended, is acknowledged.
Claims 76-95 are pending in the instant application.
Claims 76-95 are examined herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2018/056138, filed on 16 October 2018, which claims priority from U.S. Provisional Patent Application No. 62/573,933, filed on 18 October 2017.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. 
Election/Restrictions
Applicant’s election without traverse of MERS-CoV as the specific viral infection to be treated; the election of induced activation of a pro-inflammatory cytokine as the inflammatory process associated with the viral infection; and further election of TNF- as the pro-inflammatory cytokine from the genus of claim 88; and the election of compound AM580 

    PNG
    media_image1.png
    185
    282
    media_image1.png
    Greyscale
as the compound of Formula 1 to be administered in the method of treatment, in the reply of 6 January 2022, is acknowledged. 
Claims 76-95 read on the elected species. 
Since Applicant has set forth no arguments against the restriction requirement, the election is treated as an election without traverse and the requirement for restriction/election is herein maintained and is made FINAL.
Claims 76-95 have been examined to the extent they read on the elected species and the following objections and rejections are made below.
Claim Objection
Claims 76, 85 are objected to because the text “compound having the general structure of Formula 1” should read -- compound of Formula 1--.
Claim 87 is objected to because the text “wherein the suppression of compound reduces” should read --wherein the compound reduces--.
Claim 93 is objected to because it does not end with a period.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 76-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 76 is drawn to a method of treating a viral infection comprising administering […] an antiviral compound […], wherein the compound is characterized by having antiviral activity against both an RNA virus and a DNA virus.
Claim 85 is drawn to a method of reducing an inflammatory response associated with a viral infection comprising administering […] an antiviral compound […], wherein the compound is characterized by having antiviral activity against both an RNA virus and a DNA virus. 
The recitation “wherein the compound is characterized by having antiviral activity against both an RNA virus and a DNA virus” in claims 76, 85 renders the claims indefinite, because it is unclear what is the relationship between the viral infection that is being treated and the property of the compound being administered in the method of treatment – namely its antiviral activity against both an RNA virus and a DNA virus. That is because a viral infection is caused by a virus, not by several viruses including both an RNA virus and a DNA virus.
In the interest of compact prosecution, the examiner gives no patentable weight to the recitation wherein “the compound is characterized by having antiviral activity against both an RNA virus and a DNA virus” in claims 76, 85. 
	Further, Formula 1 in claims 76, 85 clearly depicts a 5,5,8,8-tetramethyl-5,6,7,8-tetrahydronaphthalene as ring R1 and a 1,4-disubstituted phenyl ring as R2; therefore, the recitation “wherein R1 comprises a fused ring portion and R2 comprises a ring portion” is unnecessary because it does not actually define moieties R1 and R2 in Formula 1.

 	
 	Claims 80, 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 80 depends on claim 79 (which depends on claim 76), wherein R2 comprises benzoic acid; yet Formula 1 in claim 76 seems to indicate that R2 is actually a 1,4-disubstituted phenyl ring (“benzoic acid” would correspond to R2-CG in Formula 1). Thus, there is insufficient antecedent basis for the recitation “R2 comprises benzoic acid “of claim 80, in claims 79, 76. The same applies to claim claim 92, which depends on claim 85. 

Claims 81, 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 81 is drawn to a method of claim 79 (which depends on claim 76), wherein the bridging group (BG) comprises an amide or an ethylene group; yet, neither claim 79 nor claim 76 recite a bridging group. Thus, there is lack of antecedent basis for the recitation “the bridging group” of claim 81, in claims 79, 76.
Similarly, claim 93 is drawn to a method of claim 85, wherein the bridging group (BG) comprises an amide or an ethylene group; yet, claim 85 does not recite a bridging group.

Further, even if the bridging group is interpreted to be LG in Formula 1, claims 81, 93 are indefinite because it is unclear what else, chemically speaking, the LG group contains beyond an amide group, or an ethylene group (-CH2- ?).
Appropriate clarification is required.

Claims 82, 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 82 depends on claim 79 (which depends on claim 76) and recites bexarotene 
    PNG
    media_image2.png
    104
    242
    media_image2.png
    Greyscale
; similarly, claim 94 depends on claim 85 and recites bexarotene; yet Formula 1 in claims 76, 85 does not allow for 3-methyl substitution on the 5,5,8,8,-tetramethyl-5,6,7,8-tetrahydronaphthalene ring (ring R1). Thus, there is insufficient antecedent basis for bexarotene of claims 82, 94, in structure Formula 1 in claims 76, 85.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 80, 92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 80 depends on claim 79 (which depends on claim 76), wherein R1 comprises a tetralin group (for the limitation “and R2 comprises benzoic acid”, see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite).  Claim 80 fails to further limit the subject matter in claim 76, because Formula 1 in claim 76 clearly shows that R1 is 5,5,8,8-tetramethyl-5,6,7,8-tetrahydronaphthalene, alternative name 5,5,8,8-tetramethyl-tetralin, which “comprises” a tetralin group. The same applies to claim claim 92, which depends on claim 85. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 76-77, 79-84 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Herget et al. (US 2006/0151574, cited in PTO-892).
Herget teaches (Table 1, [0124]-[0125]) that compound AM-580

    PNG
    media_image1.png
    185
    282
    media_image1.png
    Greyscale
, which is the instant elected species, and is a compound of instant Formula 1, where LG is -CO-NH-, and CG is -COOH, and is a retinoid derivative of instant claims 79-82,
is a selective RAR alpha agonist (no RXR activity) effective to inhibit HCV (hepatitis C virus) replication and is effective to treat Hepatitis C virus infection in a subject in need thereof ([0064], [0089], claim 1).
Hepatitis C virus is an RNA virus of the Flaviviridae family, as in instant claim 77.
Herget also teaches [0127]-[0128] combination therapy with retinoid and an interferon, selenium , ribavirin, which are antiviral agents, as in instant claims 83, 84.
Thus, a method of treating a viral infection which is Hepatitis C virus infection with AM-580 is anticipated by Herget.

Lempp teaches (Table 1, [0124]-[0125]) that compound AM-80 (alternative name Tamibarotene, as in instant claim 82)

    PNG
    media_image3.png
    181
    248
    media_image3.png
    Greyscale
 (page 13), which is a compound of instant Formula 1, where LG is  -NH-CO-, and CG is -COOH, and is a retinoid derivative of instant claims 79-82,
is effective to inhibit hepatitis B virus replication (Figure 12, Figures 14-17) and is effective to treat Hepatitis B virus infection in a subject in need thereof (page 2, paragraph 5).
Hepatitis B virus is a DNA virus.
Lempp also teaches (page 6, paragraphs 2-4) combination therapy with AM-80 “compound addressing RARs” (page 7, second paragraph) and an antiviral agent, as in instant claims 83, 84.
Thus, a method of treating a viral infection which is Hepatitis B virus infection with AM-80 (tamibarotene) is anticipated by Lempp.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76-95 are rejected under 35 U.S.C. 103 as being unpatentable over Herget et al. (US 2006/0151574, cited in PTO-892), in view of Wu, L. (US 2017/0007672, published 12 January 2017, cited in PTO-892), in further view of Dawson et al. (BMC Immunology 2008, 9, 16, p. 1-14, cited in PTO-892).
Herget teaches (Table 1, [0124]-[0125]) that compound AM-580

    PNG
    media_image1.png
    185
    282
    media_image1.png
    Greyscale
, which is the instant elected species, and is a compound of instant Formula 1, where LG is -CO-NH-, and CG is -COOH, and is a retinoid derivative of instant claims 79-82, 91-94,
is a selective RAR alpha agonist (no RXR activity) effective to inhibit HCV (hepatitis C virus) replication and is effective to treat Hepatitis C virus infection in a subject in need thereof ([0064], [0089], claim 1).
Hepatitis C virus is an RNA virus of the Flaviviridae family, as in instant claim 77, 89.
Herget also teaches [0127]-[0128] combination therapy, as in instant claims 83, 95, with retinoid and an interferon, selenium, ribavirin, which are antiviral agents, as in instant claim 84.
 	Herget does not teach that AM580 reduces an inflammatory response associated with the viral infection, as in instant claims 85-95, and reduces viral induced activation of TNF-alpha, as in instant claims 85-88.
 	Herget does not teach that AM-580 is effective against RNA virus which is MERS-CoV, as in instant claims 78, 90.

	Wu, L. (US 2017/0007672) teaches [0064] retinoid agonists such as tamibarotene (AM-80), or AM-580, in various embodiments the retinoid agonist is a RAR-alpha specific agonist, used to treat, for example, infectious diseases caused by viral infections [0061], such as 

Dawson (BMC Immunology 2008, 9, 16, p. 1-14) teaches (Abstract) that RAR-alpha selective agonist AM580 recapitulated all the T cell activation of all-trans retinoic acid and 9-cis RA, including a decrease in TNF-alpha expression by activated human T cells.

 	It would have been obvious to evaluate the effect of AM-580 against RNA virus MERS-CoV (the instant elected species) in a method of treating a MERS viral infection, because Herget teaches that AM-580 is a selective RAR alpha agonist (no RXR activity) effective to inhibit HCV (hepatitis C virus, which is an RNA virus) replication and is effective to treat Hepatitis C virus infection in a subject in need thereof, and Wu teaches that RAR-alpha specific agonist AM-580 can be used to treat, for example, infectious diseases caused by viral infections, such as infectious diseases caused by, for example, Coronaviridae (corona viruses), or Orthomyxoviridae (for example, influenza viruses). Thus, the person of ordinary skill in the art would have administered antiviral compound AM-580, to treat a viral infection such as a MERS infection/corona virus infection, or an influenza infection, with the expectation of seeing therapeutic effect. 
With respect to claims 85-95, the person of ordinary skill in the art would have evaluated the effect of AM-580 on the inflammatory response associated with the viral infection, because Dawson teaches that RAR-alpha selective agonist AM580 recapitulated all the T cell activation of all-trans retinoic acid and 9-cis RA, including a decrease in TNF-alpha expression. Thus, the person of ordinary skill in the art would have reasonably expected that administering RAR-alpha selective agonist AM580 will result in a decrease in TNF-alpha expression as inflammatory response associated with the viral infection.
As such, claims 76-95 are rejected as prima facie obvious.

Conclusion
Claims 76-95 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627